Order
PER CURIAM.
Paul R. Graham entered an Alford plea to the class A felony of assault in the first degree. Pursuant to a plea agreement, the plea court suspended imposition of his sentence and placed him on probation for five years. After Mr. Graham stipulated *932to his subsequent probation violations, the court revoked his probation and sentenced him to ten years imprisonment pursuant to the provisions of section 559.115 RSMo 2000. Mr. Graham was not released pursuant to section 559.115 and was delivered to the Department of Corrections to serve his ten-year sentence. He then filed for post-conviction relief under Rule 24.035, alleging his plea was involuntary due to ineffective assistance of counsel. He now appeals the motion court’s judgment denying his Rule 24.035 motion after an eviden-tiary hearing.
Judgment affirmed. Rule 84.16(b).